Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salvatore et al., U.S. Patent Application Publication No. 2007/0203214.
	See the compound depicted in [0029] and the accompanying description of variables.  Applicant will note that page 13, line 23 indicates that the so-called linking group “Y” may actually connote a single bond.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matusmura et al., U.S. Patent # 8,129,447.
	Applicant is directed to sensitizing dye (II) comprising a chromanone skeleton to which is bound preferably at least one polymerizable group preferably at the same position as is stipulated in claim 3.  
	It is appreciated that exemplifications of the prior art sensitizer are devoid of an amine group at the 5 position- see the numbering scheme for this class of compounds on page 2 of the Salvatore disclosure.  Nevertheless, any of the variables R, including R11 as designated in the broader description of suitable sensitizer compounds, may connote an amino group and compounds similar to those summarized in column 21, but where the carbon atom at ring position 5 has bonded thereto an amine -NH2 group would be regarded as obvious alternatives.  
	Allowable Subject Matter
Claims 9 to 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	An attached structure search unearthed other compounds compliant with the structural limitations of claim 1 but none of them serve to anticipate any more than what is already addressed by Salvatore and Matsumara.  Thus, in the name of brevity, no formal statement of rejection over these disclosures will be formulated here.  No disclosures were found that mentioned similar compounds in the context of making an ophthalmic device or a silicone hydrogel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 23, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765